DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  See in particular claim 10 and filter element housing 1.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Interpretation
	The instant claims use the term prepositive filter element, which is understood to have roughly the same meaning as the term prefilter and is interpreted as such.  Further structure is recited regarding the requirements e.g. the provision of two layers, which are interpreted as sufficient to satisfy the requirements of a prepositive filter element for at least claim 1.  These are considered sufficient recitation of structure within the context of the art of water treatment such that the terms would not require a 112(f) interpretation.  Examiner notes that the instant specification suggests the use of a PP folded element as the outer layer and a carbon rod element as the inner layer, which is also recited in claim 2, but this is not interpreted as a requirement for claim 1.
	Regarding the term core filter element, the term filter is considered sufficient recitation of structure within the context of the art of water treatment such that the term would not require a 112(f) 
	Examiner notes that, if such terms were determined to require 112(f) interpretation and therefore require the structures disclosed in the specification (or equivalents thereof) i.e. the structures as claimed in claim 2 and claim 4 (or equivalents thereof), the rejections below may already satisfy such interpretations, as Zeng already teaches PP cotton, carbon rod, and UF filters, and Li and Chen already teach combining PP cotton and carbon filters to form a multilayer structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (CN 204932968 U) in view of Chen (CN 105457370 A – also available as US PGPub 2019/0009192 A1) or Li (CN 103663603 A), optionally in view of VanderKooi et al (US PGPub 2003/0205518 A1).
The US publication of Chen is cited in this action for convenience.  Chen is understood to qualify as prior art under 102(a)(1) and to lie outside the grace period established by 102(b)(1) for at least the CN publication based on the publication date of 4/06/2016, which is more than a year before the instant application’s earliest priority date of 5/27/2017.
Examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114.II).  In the instant case, the recitation of particular sections as being “upper” or “lower” are drawn to the intended use or intended orientation, and do not distinguish the structure of the housing, except in cases where such recitations define particular flow paths or the like.
With respect to claim 1, Zeng teaches a composite filter assembly [0007] which includes a housing with upper and lower chambers (though, as above, the orientation may be considered intended use) provided with communication between the chambers i.e. to form a multi-stage filter [0009] including primary (5) and secondary (10) filter elements [0014, 0023, Fig. 1].  Zeng teaches that the primary and secondary elements are “PP cotton, carbon rod, and UF membrane” and that they can be different [0034] but does not explicitly teach that they are provided in the claimed arrangement i.e. with the primary element including at least two layers, with the outer layer being PP cotton and a subsequent/inner layer being carbon rod.

    PNG
    media_image1.png
    444
    1284
    media_image1.png
    Greyscale

However, Chen teaches a similar arrangement for composite filter assemblies [Abs] albeit not for in-series operation, and teaches that one of the filters employed (20) may include a two-layer filter, in which an outer layer is PP cotton which is wrapped around an inner layer of carbon filter [0023, Fig. 4].  See also Li, which teaches drinking water treatment systems [0002] which includes a front-end activated carbon element as a hollow structure, and which includes an outer PP cotton filter layer wrapped around an activated carbon filter layer [0010].
It would have been obvious to one of ordinary skill in the art to modify Zeng’s taught system to employ, as the primary filter/prefilter/prepositive filter a multi-layer filter in which PP cotton is wrapped around a carbon rod filter (and, correspondingly, to provide the UF filter as the secondary filter/core filter), because Zeng already appears to suggest as such (reciting PP cotton and carbon rod first within the context of the filters) and, further, because both Chen and Li teach that PP cotton wrapped around carbon filters are useful filter arrangements for similar assemblies.
folding, if considered required within the meaning of the prepositive filter (and if not considered implicit or inherent to a PP cotton filter), would at minimum have been an obvious configuration for providing a PP cotton filter as in Zeng, Chen, or Li, as it is common in the art to pleat filter materials and, as in VanderKooi, such pleated structures may be useful in combination with carbon filters.
With respect to claim 2, as above both Chen and Li suggest employing PP cotton wrapped around a carbon filter element, and Zeng specifically teaches a carbon rod which would be hollow (as the purpose is to provide a core for collection of filtered fluid).  As above, pleating (folding) would at minimum have been an obvious configuration for such filters.
With respect to claim 3, Zeng (and at least Chen) suggest employing a vertical orientation relative to the housing (again noting that the orientation of the overall structure may be drawn to the intended use), i.e. in which the filters are annular structures and in which fluid may pass through and flow “vertically” through a central collection area; see e.g. [Fig. 1], Zeng.
With respect to claim 4, as above Zeng teaches that the filters including filter (10) may be UF membranes and teaches or suggests employing a similar “vertical” orientation in the lower/secondary filter section [Fig. 1].

    PNG
    media_image2.png
    846
    584
    media_image2.png
    Greyscale

With respect to claim 5, Zeng teaches a central water outlet pipe which collects water from the primary filter and delivers it out of a lower cap section of the primary section to feed the inlet of an upper cap section of the secondary filter [Fig. 1 – enlarged inset above].  Note that the term pipe may also be read on the passage defined by the interior surface of the primary filter, but regardless Zeng teaches or suggests providing a specific structure as part of the cap, as depicted.
With respect to claim 10, Zeng teaches an inlet and outlet provided at a common end which could be the bottom (as above, the specific orientation of the overall device is drawn to the intended use), and further teaches the claimed flow paths i.e. that the inlet feeds to the “upper” section/primary filter/prepositive filter via a peripheral pathway, and the output of the “lower” section/secondary filter/core filter feeds to the outlet [Fig. 1].
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al in view of Chen or Li (optionally in view of VanderKooi et al), further in view of Patera et al (US PGPub 2014/0131265 A1).
With respect to claim 6, Zeng teaches as above, including that the lower end cap of the primary filter element includes a pipe upper section forming the outlet of the primary filter, and that the cap may act as an extension platform consistent with the claim requirements i.e. extending from the upper section of the pipe at a joint, outwards towards the wall [Fig. 1 – see also enlarged inset above].  Zeng inserted into an upper inlet of the ultrafiltration UF; instead, Zeng teaches or suggests a lower section which surrounds an upper end cap of the secondary filter at the inlets.
However, the simple substitution of one known nesting arrangement for another i.e. one layer being inserted into another or vice versa to provide water-tight connection and a desired flow path would have been an obvious substitution for one of ordinary skill in the art – see MPEP 2143 I.B.
Additionally, arrangements such as those claimed are known in the art as useful for composite, serial water filter arrangements.  Patera features a customizable multi-stage filter assembly [Abs] which may include arrangements consistent with the claimed invention [Fig. 6] which provides a peripheral inlet flow channel to feed a primary filter via its external surface, then a core collection tube which inserts into the core of the primary filter and which also inserts into the subsequent filter section’s inlet to allow for fluid to be passed appropriately thereto [0052-0053].  The arrangement is contemplated as useful for a wide variety of cartridge configurations including various filter embodiments [0051].  The stacked cartridges engage between cooperating coupler ends e.g. (78) and receiver ends e.g. (66) [0050].  The arrangement is further capable of facilitating flow through hollow elements with vertical orientation [Fig. 6D, 0056].  The system is designed to allow for potential customization of elements and for installation without requiring tools or the like [Abs, 0038].
It would have been obvious for one of ordinary skill in the art to include such an arrangement in Zeng’s taught system, either as a simple substation of one known configuration for another or, as in view of Patera, to allow for the use of more standardized modular construction, potential customization, and ease of assembly, in particular because Patera discloses such arrangements in formats compatible with hollow/vertically aligned elements such as those taught by Zeng.

    PNG
    media_image3.png
    840
    604
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    838
    557
    media_image4.png
    Greyscale

With respect to claim 7, as best understood the prepositive element taught by Zeng (at least when modified in view of Chen or Li to provide the claimed layers) is arranged in the claimed manner i.e. sleeved around the collection pipe seated on the extension platform which form the lower end cap [Fig. 1 – see also enlarged inset above].  Patera teaches a similar structural arrangement including an upper core pipe (82) around which the primary filter is sleeved, also resting on an extended cap surface [0050, Fig. 6].
With respect to claim 8, Zeng teaches or at minimum depicts the claimed arrangement for the other end of the primary filter as well, including a protrusion into the core of the element around which the element is sleeved [Fig. 1].  Patera similarly teaches such a structure for the primary element as a plug (85) which restricts water from entering the top surface of the filter [0052, Fig. 6].
With respect to claim 9, see the rejection of claim 6 above; the claimed arrangement would have been obvious at least in view of Patera, which teaches a pipe communicating with an “upper” the lower region is lower than the upper region is drawn to the intended use of the claimed device, but as above Zeng teaches the proper relative positioning (where the “upper” region is the region farthest from the inlet/outlet structures).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777